Citation Nr: 1221808	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial, compensable disability rating for left ear hearing loss.  

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, including residuals of an old healed fracture of the second lumbar vertebra.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from March 1967 until March 1969 and October 1970 until March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part granted service connection for PTSD with a 30 percent disability rating and continued a 10 percent disability rating for residuals of healed fracture, old, 2nd lumbar vertebra.  This matter also comes before the Board from a March 2008 rating decision, wherein the RO granted service connection for tinnitus with a 10 percent disability rating and granted service connection for left ear hearing loss with a noncompensable disability rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's spouse has submitted several statements directly to the Board that are pertinent to the hearing loss, PTSD and lumbar spine disability claims.  Those statements were not accompanied by a waiver of RO consideration.  However, as the Board is remanding those claims for additional development, the Veteran is not prejudiced by the Board's initial consideration of this evidence. 38 C.F.R. § 20.1304(c).  Those statements did not include any pertinent information regarding the Veteran's tinnitus claim.  As such, the Veteran is not prejudiced by the Board's consideration of that issue.

The Veteran's statements are unclear as to whether he contends that he also has right ear hearing loss due to service.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, including verifying whether the Veteran wishes to make such a claim.  

The issues of increased ratings for left ear hearing loss, PTSD and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected, bilateral, tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from a disagreement with the initial evaluation following the award of service connection for tinnitus (with a 10 percent rating). Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and his post-service treatment. Additionally, as will be discussed herein, there is no legal basis for granting the claim for a higher rating for tinnitus. Thus, a current VA examination is not necessary with regard to that claim.

Tinnitus Claim

The Veteran seeks an initial rating in excess of 10 percent for his service-connected bilateral tinnitus. As explained below, a disability rating in excess of 10 percent is not warranted because 10 percent is the maximum allowable evaluation under the law and regulations pertaining to that disability. 

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus is assigned a 10 percent rating. Under Note (2) following that code, only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. In short, Diagnostic Code 6260 only allows for a maximum single 10 percent evaluation for recurrent tinnitus. 

In recent years, courts have addressed the question of whether a separate 10 percent disability rating can be assigned for tinnitus in both ears, and concluded that a separate rating for each ear cannot be granted. In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit). When the case was brought before the Federal Circuit, it concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. See 38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal basis upon which to award a higher evaluation, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his current 10 percent disability rating.  He further contends that his PTSD is more severe than indicated by his current 30 percent disability rating and that his left ear hearing loss is more severe than indicated by his current noncompensable disability rating.

VA conducted the most recent VA examination assessing the Veteran's lumbar spine disability in June 2008.  He received his last PTSD VA examination in October 2007.   He also received most recent hearing loss examination in November 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claims on appeal and that a current evaluation of the Veteran's disorders would prove helpful in adjudicating the merits of the claim.  The Veteran's wife has provided statements (including in February, August and October of 2010) to the effect that the Veteran's service-connected PTSD and back disability have worsened since the last VA examinations, all of which were performed several years ago.  In a November 2007 statement, the Veteran indicated that his hearing loss has worsened over time and the VA examinations findings document a worsening over time.  New and contemporaneous VA examinations should be administered to determine the manifestations and level of severity associated with the service-connected lumbar spine disability, PTSD and left ear hearing loss.  See 38 C.F.R. § 3.159; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Veteran's wife, in her February 2010 statement, also indicated that the Veteran would be receiving mental health treatment from VA.  In her October 2010 statement, she reported that the Veteran has continued to receive treatment for his mental health from VA.  The last VA medical records associated with the claims file were from November 2008.  The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from November 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After any unassociated evidence is obtained and associated with the claims file, the RO/AMC shall make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiometric examination to determine the nature and severity of his service-connected left ear hearing loss.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.

The examiner's findings should also determine:  What are the effects of the Veteran's left ear hearing loss on his ability to function under the ordinary conditions of daily life, upon his ordinary activity, and does it result in any occupational impairment?

A complete explanation for all opinions should be provided, along with a discussion of the facts and medical principles.  The Veteran's claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

3.  After any unassociated evidence is obtained and associated with the claims file, the Veteran shall be provided an appropriate VA examination by a physician to determine the current extent and severity of his lumbar spine disability. The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should specifically include: (1) What are the ranges of motion?
(2) Is any ankylosis present?
(3) Are there muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis?
(4) Are there any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment? and 
(5) Does the Veteran have intervertebral disc syndrome based on incapacitating episodes, including bedrest and treatment by a physician (and if so how often)?

If possible, the examiner should also consider: Is there any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disabilities?.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.  

4.  After any unassociated evidence is obtained and associated with the claims file, the Veteran should be provided a VA mental examination to determine the current extent and severity of his PTSD.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should determine: 

a) What are the symptoms and deficiencies that result from the Veteran's service-connected PTSD? 
b) What is the level of the Veteran's occupational and social impairment? 
c) What Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-IV), representing impairment due solely to the Veteran's PTSD is appropriate?  
d) What does the assigned GAF score represent? and
e) Is employment feasible, or not, due solely to the symptoms of the service-connected PTSD?

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report. 

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


